69 S.E.2d 166 (1952)
235 N.C. 149
MIDKIFF
v.
NORTH CAROLINA GRANITE CORPORATION.
No. 17.
Supreme Court of North Carolina.
February 27, 1952.
*167 Woltz & Barber and Folger & Folger, all of Mount Airy, for appellant.
J. H. Blalock, Pilot Mountain, for appellee.
DENNY, Justice.
The sole question for decision is whether an employee is entitled to compensation under the provisions of G.S. § 97-61, which provides for compensation for an employee not actually disabled but found to be affected by silicosis, when such employee has not been exposed to inhalation of dust of silica or silicates for as much as two years in this State, within ten years prior to his last exposure.
This precise question has not been presented heretofore for our consideration and determination. And we know of no decision from any other jurisdiction where statutory provisions similar to those involved herein have been construed. We have been unable to find such a decision *168 and counsel for the respective parties cited none in their briefs. This necessitates a construction of the statutory provisions involved.
In construing a statute, it is the duty of the Court to find the legislative intent. Mullen v. Louisburg, 225 N.C. 53, 33 S.E.2d 484. "The heart of a statute is the intention of the lawmaking body." Branch Banking & Trust Co. v. Hood, 206 N.C. 268, 173 S.E. 601, 602; Dyer v. Dyer, 212 N.C. 620, 194 S.E. 278.
Our statute, with respect to occupational diseases, was enacted by the General Assembly in 1935, Chapter 122, now codified as G.S. § 97-52 through G.S. § 97-76. Section 1, sub-section (j) of the original act, as amended, now codified as G.S. § 97-61, reads in pertinent part as follows: "Where an employee, though not actually disabled, is found by the industrial commission to be affected by asbestosis and/or silicosis, and it is also found by the Industrial Commission that such employee would be benefited by being taken out of his employment and that such disease with such employee has progressed to such a degree as to make it hazardous for him to continue in his employment and is in consequence removed therefrom by order of the Industrial Commission, or where an employee affected by asbestosis and/or silicosis as hereinbefore set forth is unable to secure employment by reason of such disease; he shall be paid compensation as for temporary total or partial disability, as the case may be, until he can obtain employment in some other occupation in which there are no hazards of such occupational disease: Provided, however, compensation in no such case shall be paid for a longer period than twenty weeks to an employee without dependents, nor for a longer period than forty weeks to an employee with dependents * * *."
Section 1, sub-section (k) of the original act, codified as G.S. § 97-62, defines silicosis as "the characteristic fibrotic condition of the lungs caused by the inhalation of dust of silica or silicates." However, section 1, sub-section (1) of the original act, now codified as G.S. § 97-63, contains the following provisions: "Compensation shall not be payable for disability or death due to silicosis and/or asbestosis unless the employee shall have been exposed to the inhalation of dust of silica or silicates or asbestos dust in employment for a period of not less than two years in this State, provided no part of such period of two years shall have been more than ten years prior to the last exposure."
It is conceded by all parties to this proceeding, and so held by the Industrial Commission, that the claimant by reason of the provisions contained in G.S. § 97-63, as set out herein, would not be eligible for compensation for disability due to silicosis, if he were actually disabled therefrom, since he has not been exposed to inhalation of dust of silica or silicates, for as much as two years in this State, within ten years prior to his last exposure.
Statutes in pari materia are to be construed together. Duncan v. Carpenter, 233 N.C. 422, 64 S.E.2d 410; State v. Humphries, 210 N.C. 406, 186 S.E. 473; Cameron v. Highway Commission, 188 N.C. 84, 123 S.E. 465. And in our opinion the Legislature, in dealing with the occupational disease known as "silicosis," which disease ordinarily requires from ten to fifteen years before its symptoms develop, Young v. Whitehall Co., 229 N.C. 360, 49 S.E.2d 797, did not intend to provide rehabilitation benefits for an employee under the provisions of § 97-61 who had not been exposed to the dust of silica or silicates for as much as two years in this State, within ten years prior to his last exposure.
To hold otherwise would necessitate a finding to the effect that the Legislature intended to be more considerate of and liberal toward an employee who becomes affected by silicosis, but not disabled, than of an employee who becomes disabled or dies due to silicosis. Manifestly, this was not the intention of the Legislature.
This opinion has no bearing upon the authority of the Industrial Commission to remove an employee from hazardous employment in the manner provided by G.S. § 97-61, but relates only to the question of compensation or rehabilitation benefits provided therein. Obviously, if the claimant *169 herein had been exposed to inhalation of dust of silica or silicates for as much as two years in this State, within ten years prior to his last exposure, he would be eligible for rehabilitation benefits within the purview of the statute.
For the reasons stated, the judgment of the court below is reversed.